DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

               KAREN GRAY, as Personal Representative of the
                  ESTATE OF ROBERT GRAY, deceased,
                               Appellant,

                                       v.

 TED HUGH BRADY, D.O.; MARLON LABI, M.D.; ARCOR, INC. d/b/a
BROWARD FAMILY CARE CENTER; DRS. LABI & BRADY, P.A., d/b/a
    BROWARD INSTITUTE FOR RESPIRATORY DISEASES; and
NORTHWEST MEDICAL CENTER, INC. d/b/a NORTHWEST MEDICAL
   CENTER, THE HOSPITAL CORPORATION OF AMERICA, INC.,
                         Appellees.

                                No. 4D19-1185

                                [April 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Patti E. Henning, Judge; L.T. Case No. CACE 11-010583
(26).

   Roy D. Wasson, Wasson & Associates, Chartered, Miami, for appellant.

   Jason M. Azzarone, Louis J. Lacava and Marci Strauss of La Cava and
Jacobson PA, Tampa, for appellees Northwest Medical Center, Inc., Ted
Brady, D.O., Marlon Labi, M.D., and Drs. Labi & Brady, P.A. d/b/a
Broward Institute for Respiratory Diseases.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ and ARTAU, JJ., concur.

                            *          *           *

    Not final until disposition of timely filed motion for rehearing.